Title: To George Washington from Henry Laurens, 14 June 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir
                        York Town [Pa.] 14th June 1778
                    
                    My last to Your Excellency went by Davis, dated the 11th.
                    Between one & two oClock yesterday the Packet which Your Excellency sent to Congress accompanied by Yours Excellency’s favour of the 11th was brot into the House, among other papers it contained an Address from the British Commissioners to Congress, at that minute Congress were determining on a proper reply to be given to Sir H. Clinton’s application for a passport for Doctor Ferguson, I was ordered to read the Address, when I had advanced to the second page, the House directed me to Seal up all the papers & adjourned to Monday Morning.
                    Your Excellency will be pleased to receive within the present Inclosure an Act of Congress of the 9th Inst. for adjusting Rations due to Officers in the Army—& also an Act for Repelling the attempts of hostile Indians & granting 932743⅓ Dollars for that service.
                    Congress have ordered a Brevet to Major Mullins to Rank as Lieutt Colonel. the 11th Instant And a Commission of Lieutenant Colonel the 13th to Monsr du Cambray to be annexed to the Corps of Engineers. I have the honour to be With the highest Esteem & Respect Sir Your Excellency’s Most Obedient servant
                    
                        Henry Laurens.President of Congress.
                    
                 